IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

DEAN DENNIS, et al., : Case No. 1:19-cv-386
Plaintiffs, Judge Matthew W. McFarland
Vs. :
OHIO STATE TEACHERS

RETIREMENT BOARD, et al.,

Defendants.

 

DECISION AND ENTRY ADOPTING REPORT AND RECOMMENDATION
(DOC. 32) AND DENYING MOTION TO DISMISS (DOC. 10) AS MOOT

 

The Court has reviewed the Report and Recommendation of United States
Magistrate Judge Karen L. Litkovitz (Doc. 32), to whom this case is referred pursuant to
28 U.S.C. § 636(b). Noting that no objections have been filed and the time for filing such
objections under Fed. R. Civ. P. 72(b) has expired, the Court hereby ADOPTS said Report
and Recommendations in its entirety. Accordingly, the Court DENIES Defendant's
Motion to Dismiss (Doc. 10) as moot.

IT IS SO ORDERED.

oo Math wal p

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE
